   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA       )
                               )    CRIMINAL ACTION NO.
     v.                        )       2:18cr418-MHT
                               )            (WO)
JOHN A. MacLENNAN              )


                            ORDER

    Upon consideration of defendant John A. MacLennan’s

motion for early release from the pretrial diversion

program (doc. no. 27), which the government and the

probation department do not oppose, and based on the

defendant    MacLennan’s   successful   completion   of   all

terms and conditions of the program, it is ORDERED as

follows:

    (1) The motion is granted.

    (2) Defendant John A. MacLennan is released from

           the pretrial diversion program.

    DONE, this the 24th day of May, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
